As filed with the Securities and Exchange Commission on May 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments March 31, 2013 (Unaudited) Shares Market Value Common Stocks - 78.7% $ (Cost $5,763,231) ACCOMMODATION AND FOOD SERVICES - 0.9% SONC SONIC CORP.* ADMINISTRATIVE SUPPORT - 0.2% WNS WNS HOLDINGS, LTD. - ADR* AGRICULTURE, FORESTRY, FISHING AND HUNTING - 1.2% PPC PILGRIM'S PRIDE CORP.* CONSTRUCTION - 0.3% BXG BLUEGREEN CORP.* EDUCATIONAL SERVICES - 0.1% CPLA CAPELLA EDUCATION CO.* FINANCE AND INSURANCE - 13.3% PVD ADMINISTRADORA DE FONDOS DE PENSIONES PROVIDA S.A. - ADR AIG AMERICAN INTERNATIONAL GROUP, INC.* BAC BANK OF AMERICA CORP. BRK/B BERKSHIRE HATHAWAY, INC. - CLASS B* BOFI BOFI HOLDING, INC.* CLMS CALAMOS ASSET MANAGEMENT, INC. - CLASS A CI CIGNA CORP. DHIL DIAMOND HILL INVESTMENT GROUP, INC. FAF FIRST AMERICAN FINANCIAL CORP. GNW GENWORTH FINANCIAL, INC.* GCA GLOBAL CASH ACCESS HOLDINGS, INC.* HIG HARTFORD FINANCIAL SERVICES GROUP, INC. HCI HOMEOWNERS CHOICE, INC. JPM JPMORGAN CHASE & CO. MBI MBIA, INC.* MET METLIFE, INC. MS MORGAN STANLEY NFP NATIONAL FINANCIAL PARTNERS CORP.* NSM NATIONSTAR MORTGAGE HOLDINGS, INC.* SNFCA SECURITY NATIONAL FINANCIAL CORP. - CLASS A* STC STEWART INFORMATION SERVICES CORP. TMK TORCHMARK CORP. UNAM UNICO AMERICAN CORP. VPFG VIEWPOINT FINANCIAL GROUP, INC. WFC WELLS FARGO & CO. HEALTH CARE AND SOCIAL ASSISTANCE - 21.8% CYH COMMUNITY HEALTH SYSTEMS, INC. DEPO DEPOMED, INC.* DVCR DIVERSICARE HEALTHCARE SERVICES, INC. FHCO FEMALE HEALTH CO. (THE) HITK HI-TECH PHARMACAL CO., INC. IMUC IMMUNOCELLULAR THERAPEUTICS, LTD.* MDCO MEDICINES CO. (THE)* NKTR NEKTAR THERAPEUTICS* NBIX NEUROCINE BIOSCIENCES, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* PRAN PRANA BIOTECHNOLOGY, LTD. - ADR* TRIB TRINITY BIOTECH PLC - ADR USNA USANA HEALTH SCIENCES, INC.* INFORMATION - 8.0% EGHT 8X8, INC.* ANSS ANSYS, INC.* BRCD BROCADE COMMUNICATIONS SYSTEMS, INC.* CTXS CITRIX SYSTEMS, INC.* DTV DIRECTV* MSFT MICROSOFT CORP. MGAM MULTIMEDIA GAMES HOLDING CO, INC.* P PANDORA MEDIA, INC.* RP REALPAGE, INC.* S SPRINT NEXTEL CORP.* STRZA STARZ - LIBERTY CAPITAL* VOD VODAFONE GROUP PLC - ADR MANUFACTURING - 22.0% ACW ACCURIDE CORP.* ALJ ALON USA ENERGY, INC. APFC AMERICAN PACIFIC CORP.* APEMY APERAM 60 CVX CHEVRON CORP. CCU CIA CERVECERIAS UNIDAS S.A. - ADR COT COTT CORP. CREE CREE, INC.* CVI CVR ENERGY, INC. DOW DOW CHEMICAL CO. (THE) E ENI SPA - ADR XOM EXXON MOBILE CORP. FMX FOMENTO ECONOMICO MEXICANO SAB DE CV - ADR FIO FUSION-IO, INC.* GE GENERAL ELECTRIC CO. GM GENERAL MOTORS CO.* GGG GRACO, INC. HPQ HEWLETT-PACKARD CO. HFC HOLLYFRONTIER CORP. HY HYSTER-YALE MATERIALS HANDLING, INC. ITW ILLINOIS TOOL WORKS, INC. INTC INTEL CORP. JNJ JOHNSON & JOHNSON MPC MARATHON PETROLEUM CORP. MERC MERCER INTERNATIONAL, INC.* MHK MOHAWK INDUSTRIES, INC.* MNST MONSTER BEVERAGE CORP.* NRTLQ NORTEL NETWORKS CORP.* 1 12 0 PDFS PDF SOLUTIONS, INC.* PSX PHILLIPS 66 QUAD QUAD/GRAPHICS, INC. STJ ST. JUDE MEDICAL, INC. SWK STANLEY BLACK & DECKER, INC. RGR STURM, RUGER & CO., INC. TEAR TEARLAB CORP.* TESO TESCO CORP.* TSO TESORO CORP. ZBRA ZEBRA TECHNOLOGIES CORP.* MINING - 2.4% ESV ENSCO PLC - CLASS A EPL EPL OIL & GAS, INC.* HAL HALLIBURTON CO. HEK HECKMANN CORP.* NEM NEWMONT MINING CORP. RRC RANGE RESOURCES CORP. RTK RENTECH, INC. RVM REVETT MINERALS, INC.* PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 1.0% G GENPACT, LTD. GRVY GRAVITY CO., LTD. - ADR ICLR ICON PLC* VCI VALASSIS COMMUNICATIONS, INC. RETAIL TRADE - 4.7% CHS CHICO'S FAS, INC. CVS CVS CAREMARK CORP. DK DELEK US HOLDINGS, INC. DG DOLLAR GENERAL CORP.* PSMT PRICESMART, INC. SWY SAFEWAY, INC. SAH SONIC AUTOMOTIVE, INC. - CLASS A SSI STAGE STORES, INC. TJX TJX COS., INC. WAG WALGREEN CO. WMT WAL-MART STORES, INC. TRANSPORTATION AND WAREHOUSING - 2.8% ASR GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV - ADR GSH GUANGSHEN RAILWAY CO., LTD. - ADR KSU KANSAS CITY SOUTHERN SFL SHIP FINANCE INTERNATIONAL, LTD. 15 SKYW SKYWEST, INC. LCC US AIRWAYS GROUP, INC.* Preferred Stock - 0.2% (Cost $12,002) MANUFACTURING - 0.2% ABV CIA DE BEBIDAS DAS AMERICAS - ADR PARTNERSHIPS & TRUSTS - 2.3% (Cost $192,863) FINANCE AND INSURANCE - 1.1% AGNC AMERICAN CAPITAL AGENCY CORP. PCC PMC COMMERCIAL TRUST TELOZ TEL OFFSHORE TRUST* 90 REAL ESTATE AND RENTAL AND LEASING - 0.8% AVB AVALONBAY COMMUNITIES, INC. 3 UMH UMH PROPERTIES, INC. RETAIL TRADE - 0.4% SGU STAR GAS PARTNERS, L.P. INVESTMENT COMPANIES - 11.8% (Cost $984,182) ERX DIREXION DAILY ENERGY BULL 3X SHARES* TZA DIREXION DAILY SMALL CAP BEAR 3X SHARES* GDXJ MARKET VECTORS JUNIOR GOLD MINERS ETF PSQ PROSHARES SHORT QQQ* SQQQ PROSHARES ULTRAPRO SHORT QQQ* EUO PROSHARES ULTRASHORT EURO* SDS PROSHARES ULTRASHORT S&P500* XIV VELOCITYSHARES DAILY INVERSE VIX SHORT TERM ETN* SHORT-TERM INVESTMENT - 2.4% (Cost $203,155) HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.02%^ TOTAL INVESTMENT SECURITIES - 95.4% (Cost $7,155,433) OTHER ASSETS IN EXCESS OF LIABILITIES - 4.6% NET ASSETS - 100.0% $ ADR - American Depository Receipt * Non-income producing security. ^ Seven-day yield as of March 31, 2013 1 Market value of security is less than $1. The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2013: Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ - - $ PARTNERSHIPS & TRUSTS^ - - PREFERRED STOCKS^ - - INVESTMENT COMPANIES - - SHORT-TERM INVESTMENT - - TOTAL INVESTMENT SECURITIES $ $
